Title: To George Washington from Major General Steuben, 25 June 1778
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


                    
                        sir
                        ⟨Sand⟩ Pink 6 Miles from Allens Town [N.J.][25 June 1778] Twelve oClock
                    
                    I arrived here this morning and found Genl Scott waiting intelligence, which has since arrived that the Enemy lay last night in two Columns one at Allens Town the other at Imlays Town, this morning about Eight oClock the Column from Imlays Town moved & took the Road to Monmouth Court House, we have not yet received any intelligence of the Column at Allens Town—Colo. Moylan has just arrived here, with him I intend to set off immediately towards Cranberry & make no doubt in a few Hours to inform your Excellency with Certainty what Rout the Enemy have taken. I am sir your Excellencys most Obed. hum. Servt
                    
                        Steuben M.G.
                    
                